DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasumi.
	There is disclosed in Kawasumi an ice dispensing unit for storing and delivering ice to a blending unit 106, the ice dispensing unit including a storage compartment 24 for storing ice 56, and a portion control device 60, 68 for measuring a predetermined quantity of ice required for blending, the portion control device including a chute 60 operatively connected to the storage compartment, wherein ice from the storage compartment accumulates in chute before being released for dispensing to the blending unit, after the ice accumulated reaches the predetermined quantity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rukavina et al. in view of Munday.
	There is disclosed in Rakavina a machine for dispensing an ice beverage, the machine including a blending unit 90 for blending constituents of an ice beverage, and an ice dispensing unit 44, 45, 48, 50, 56 for supplying ice to the blending unit, the ice dispensing unit including a portion control device 56 for measuring a predetermined quantity of ice required for blending, wherein the ice dispensing unit further includes a storage compartment 44 operatively connected to the portion control device.
	Munday discloses that it is old and well known to make use of a bendable spout 6 on a dispensing unit.
	It would have been obvious to one skilled in the art to provide the blending unit of Rakavina with the bendable spout disclosed in Munday, in order to allow selective dispensing of a beverage.
s 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rukavina et al. in view of Munday, as applied to claims above, and further in view of Herbert et al.
	Herbert discloses, in a machine for dispensing an ice beverage, wherein a rinsing and washing system is provided for rinsing and/or washing the blending unit (para. 0032), and a one or more ingredient containers are provided in connection with a transfer pump to supply ingredients to the blending unit (para. 0028).
	It would have been obvious to one skilled in the art to provide the machine of Rukavina, as modified by Munday, with the washing and rinsing system taught in Herbert, in order to clean the blending unit.
	It would have been obvious to one skilled in the art to provide the machine of Rukavina, as modified by Munday, with the ingredient containers and transfer pump arrangement disclosed in Herbert, in order to supply ingredients to the blending unit.
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art references to Bertone, Reese et al., Klier et al. and Labossiere are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761